DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 8, in the reply filed on January 5, 2022 is acknowledged.
Response to Amendment
Applicant’s amendment to the claims filed January 5, 2022 has been entered.  Claims 1-7 and 9-14 have been canceled.  Claims 15-26 are new.  Claims 8 and 15-26 are pending and under examination

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15-26 recite “The thermoplastic resin pellet according to claim…”  However, each of these claims ultimately depend from claim 8 and claim 8 is a method claim not a product claim directed to a thermoplastic resin pellet.  As such, it is not clear whether applicant intends for the claims to be understood as product or method claims.  However, based upon the election of Group II, claims 15-26 will be understood to be method claims but with the dependency as provided (e.g. claim 15 is understood to be “The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 15, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2014/0080933) in view of Drobny (Handbook of Thermoplastic Elastomers, Second Edition, 2014) and Spreeuwers (US 3,148,412).
Regarding claim 8, Abe et al. teach a method for manufacturing an electric cable using a molding machine, the electric cable including a core wire and a sheath surrounding the core wire (Abstract; Figures 2-7 (1), (11), (2) – foamed insulation layer forms a sheath around the core wire), and the molding machine including a cylinder, a screw accommodated in the cylinder, a die coupled to a distal end of the cylinder, and a hopper that supplies a thermoplastic resin pellet into the cylinder (Figure 14 (25) (26); paragraphs [0019], [0104], [0105], [0131], 
Abe et al. exemplify an extrusion system with a screw having a diameter of 40 mm (paragraph [0156]) and 50 mm (paragraph [0205]) and further teach the diameter of the cylindrical pellet ranges from 4-10 mm and the height of the pellet ranges from 4-10 mm (paragraph [0067]) but do not teach a ratio α of a unit height volume of a cylindrical portion of a hopper of a molding machine, into which the thermoplastic resin pellet is loaded, to a volume of the thermoplastic resin pellet that is greater than 16.  However, Drobny teaches that in the extrusion art, the opening to the extruder is generally round and has the same diameter as the screw (page 50 – “In general, the opening is round and of the same diameter as the screw…”; Figure 4.13) and Spreeuwers provide additional clarity demonstrating that the size of the cylindrical delivery zone (10) of the hopper conventionally corresponds to the size of the feed opening (Figures 1 and 2; col. 3, lines 36-43).  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abe et al. with the teaching of Drobnny and Spreeuwers and to have utilized a cylindrical hopper portion connected to and having the same diameter as the feed opening of the extruder which has the same diameter as the screw being utilized in the extruder in the method of Abe et al., as 3 in the 40 mm screw embodiment and the pellet volume with a 4 mm x 4 mm cylindrical pellet is 50 mm3 for a ratio of 25). Similarly, with the 50 mm dimension, the ratio of unit height volume overlaps with the claimed range greater than 16 (e.g. unit height volume is 1963 mm3 in the 50 mm screw embodiment and the pellet volume with a 5 mm x 5 mm cylindrical pellet is 98 mm3 for a ratio of 20).
As to claim 15, Abe et al. disclose dimensions for the cylindrical pellet that result in a range that overlaps the claimed values (paragraphs [0065]-[0067]; e.g. corresponding values for a, b and t each having a value of 4 mm).
As to claim 20, Abe et al. utilize a fluororesin for the thermoplastic material (Abstract; paragraphs [0019]) and [0156]).
As to claim 23, Abe et al. utilize a fluororesin for the thermoplastic material (Abstract; paragraphs [0019]) and [0156]).

Claims 16-19, 21, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2014/0080933) in view of Drobny (Handbook of Thermoplastic Elastomers, Second Edition, 2014) and Spreeuwers (US 3,148,412), as applied to claims 8, 15, 20 and 23 above, and further in view of Sakakibara et al. (WO 2017/126499).  Note: US 2020/0262952 is utilized as the English language equivalent of WO 2017/126499 in this office action.
As to claims 16-19, 21, 22 and 24-26, the combination teaches the method set forth above.  Abe et al. do not teach a ratio of a/b that is within the claimed range or that the pellet is 
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Abe et al. and Sakakibara et al. and to have utilized the pellets/pellet size of Sakakibara et al. in the method of Abe et al., for the purpose, as suggested by Sakakibara et al., of utilizing a pellet having good fluidity and that facilitates producing an electric wire with a coating layer having good diameter stability and capacitance stability at high productivity (paragraphs [0013], [0024] and [0045]).
	It is further noted that the combination changes the shape and size of the pellets by using smaller pellets.  As such, the resulting ratio α of unit height volume to a volume of the resin pellet reads upon the claimed greater than 16 value even better than the base rejection. The resulting values of α are within the claimed range of greater than 16 when the preferred pellets ranges (e.g. 1.6-3.1 mm and (D1 + D2)/2L = 1.8 to 2.6) are used in the equipment suggested by the combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742